UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6566



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


ANDREW WINDSOR, a/k/a Joseph Williams, a/k/a
John Carlton Harris, a/k/a Andrew Wilson,
a/k/a Darryl Thomas,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-90-228-A)


Submitted:    July 21, 2004                  Decided:   August 13, 2004


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Windsor, Appellant Pro Se. Nash Whitney Schott, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Andrew Windsor, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion filed under 18

U.S.C. § 3582(c)(2) (2000), which the district court properly

construed as a motion under 28 U.S.C. § 2255 (2000).                 The district

court   dismissed      the   motion   as   untimely.         This   order   is   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                The record demonstrates

that the district court lacked jurisdiction to consider the motion

as Windsor failed to obtain pre-filing authorization from this

court   to    file     it.    Windsor’s      failure    to    obtain   pre-filing

authorization to file the § 2255 motion in the first instance

precludes granting a certificate of appealability.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal    contentions    are    adequately      presented     in   the
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -